 Case 1:19-md-02895-LPS Document 25 Filed 10/15/19 Page 1 of 1 PageID #: 359



                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF DELAWARE

IN RE: SENSIPAR (CINACALCET                      )
HYDROCHLORIDE TABLETS)                           )
                                                 )    MDL No. 19-2895-LPS
ANTITRUST LIGITATION
                                                 )
                                                 )
CIPLA LTD. and CIPLA USA, INC.,                  )
                                                 )
                                                 )
               Plaintiffs,                       )
                                                 )
   v.                                            )
                                                 )    C.A. No. 19-044-LPS
AMGEN INC. and TEVA                              )
PHARMACEUTICALS USA, INC.,                       )
                                                 )
               Defendants.                       )


   DEFENDANT TEVA PHARMACEUTICALS USA, INC.’S MOTION TO DISMISS

        Pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(6), and 9(b), defendant Teva Pharmaceuticals

USA, Inc. (“Teva”) moves to dismiss all of the claims asserted against it by plaintiffs Cipla Ltd.

and Cipla USA, Inc.          The grounds for this motion are set forth in Teva’s accompanying

memorandum in support of its motion to dismiss, submitted herewith.

                                                     By: /s/ Karen E. Keller
                                                     John W. Shaw (No. 3362)
OF COUNSEL:                                          Karen E. Keller (No. 4489)
Henninger S. Bullock                                 David M. Fry (No. 5486)
Richard A. Spehr                                     SHAW KELLER LLP
Karen W. Lin                                         I.M. Pei Building
MAYER BROWN                                          1105 North Market Street, 12th Floor
1221 Avenue of the Americas                          Wilmington, DE 19801
New York, NY 10020                                   (302) 298-0700
(212) 506-2500                                       jshaw@shawkeller.com
                                                     kkeller@shawkeller.com
                                                     dfry@shawkeller.com
Dated: October 15, 2019                              Attorneys for Defendant Teva
                                                     Pharmaceuticals USA, Inc.
